Exhibit 10.2

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

February 15, 2013

Mr. Maurice Castonguay

By electronic delivery

 

Dear Moe:

 

In recognition of your contributions to the Company and to give you piece of
mind during this time of consolidation in our industry, this letter amends the
terms of your employment letter, dated August 24, 2011 (the “Agreement”), to
provide you with additional terms relating to your eligibility for severance.

 

If the Company terminates your employment without Cause or you terminate your
employment with Good Reason and, in either case, such termination occurs within
12 months after an Acquisition, Section 8(c) of the Agreement shall be replaced
with the following Section 8(c), and the Company will provide you with the
following severance and post-termination benefits:

 

(c)          The Company will continue to pay the Company’s share of medical,
dental and vision insurance premiums for you and your dependents for the
eighteen (18) month period following the termination of your employment;
provided, that if immediately prior to the termination of your employment you
were required to contribute towards the cost of premiums as a condition of
receiving such insurance, you may be required to continue contributing towards
the cost of such premiums under the same terms and conditions as applied to you
and your dependents immediately prior to the termination of your employment in
order to receive such continued insurance coverage.

 

Additionally, the parties hereto agree to clarify that: (i) all references to
the defined term “Options” in Section 3(e)(i)(A) of the Agreement shall be
replaced with the term “options”, such that all unvested options granted to you
will be entitled to  accelerated vesting pursuant to the terms set forth in
Section 3(e)(i)(A), as opposed to applying solely to specific awards described
in the Agreement; (ii) all references to the defined term “Restricted Shares” in
Sections 3(e)(i)(C), 8(e) and 8(f)(ii) of the Agreement shall be replaced with
the phrase “restricted shares”, such that all unvested restricted shares granted
to you will be entitled to accelerated vesting pursuant to  the terms set forth
in Sections 3(e)(i)(C), 8(e) and 8(f)(ii) of the Agreement, as opposed to
applying solely to the specific awards described in the Agreement; (iii) all
references to the defined term “Performance Shares” in Sections 3(e)(i)(B) and
8(f) of the Agreement shall be replaced with the term “performance shares”, such
that all unvested performance shares granted to you will have accelerated
vesting pursuant to the terms set forth in Sections 3(e)(i)(B) and 8(f) of the
Agreement, as opposed to applying solely to the specific awards described in the
Agreement; and (iv) all references to the defined term “Performance Period” in
Sections 3(e)(i)(B), 3(e)(i)(C), and 8(f) of the Agreement shall be replaced
with the term “performance period”, such that the performance period relates to
various applicable time intervals as determined by the Compensation Committee of
the Board of Directors of the Company, as opposed one specific time period
described in the Agreement.

 

This letter agreement will be considered effective the date of your acceptance
of the terms hereof.  Except as modified by the terms of this letter, the terms
of the Agreement will remain in full force and effect, including, without
limitation, paragraph 8(g).  Capitalized terms not defined in this letter have
the same definitions given to them in the Agreement.

 

Very truly yours,

 

/s/ Raymond P. Dolan

 

 

 

Raymond P. Dolan

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

/s/ Maurice Castonguay

 

2/15/2013

 

Maurice Castonguay

 

Date

 

 

1

--------------------------------------------------------------------------------